Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,059,524. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-19 are encompassed by claims 1-19 of U.S. Patent No. 8,059,524.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).
Instant Application
US Patent No. 8,059,524
1. A method for allocating resources for a scheduling request indicator (SRI), comprising: 

transmitting an SRI cycle period for use by user equipment (UE) within a cell; transmitting a specific SRI subframe offset to a first UE; transmitting an index value to the first UE; and wherein the specific SRI subframe offset and the index value enable the first UE to determine a unique combination of cyclic shift, RS orthogonal cover, data orthogonal cover, and resource block number for the first UE to use as a unique physical resource for an SRI in the physical uplink control channel (PUCCH).
1. A method for allocating resources for a scheduling request indicator (SRI), comprising: 

transmitting an SRI cycle period for use by user equipment (UE) within a cell; transmitting a specific SRI subframe offset to a first UE; transmitting an index value n to the first UE; and wherein the specific SRI subframe offset and the index value n enable the first UE to determine a unique combination of cyclic shift, reference signal (RS) orthogonal cover, data orthogonal cover, and resource block number for the first UE to use as a unique physical resource for an SRI in the physical uplink control channel (PUCCH); 

wherein the SRI is transmitted on a two-state SR channel.
8. A method for allocating resources for a scheduling request indicator (SRI), comprising: 

receiving an SRI cycle period for use by user equipment (UE) within a cell; 

receiving a specific SRI subframe offset at a first UE; 

receiving an index value at the first UE; and 

determining a unique combination of cyclic shift, RS orthogonal cover, data orthogonal cover, and resource block number for the first UE to use as a unique physical resource for an SRI in the physical uplink control channel (PUCCH) according to the specific SRI subframe offset and the index value
8. A method for allocating resources for a scheduling request indicator (SRI), comprising: 

receiving an SRI cycle period for use by user equipment (UE) within a cell; 

receiving a specific SRI subframe offset at a first UE; 

receiving an index value n at the first UE; and 

determining a unique combination of cyclic shift, reference signal (RS) orthogonal cover, data orthogonal cover, and resource block number for the first UE to use as a unique physical resource for an SRI in the physical uplink control channel (PUCCH) according to the specific SRI subframe offset and the index value n; 

wherein the SRI is transmitted on a two-state SR channel.
15. An apparatus for use in a wireless network, comprising: 

a processor operable to execute instructions, coupled to a memory containing instructions for the processor; a radio receiver and a transmitter coupled to the processor; 

wherein the receiver is operable to: receive a scheduling request indicator (SRI) cycle period for use by user equipment (UE) within a cell; 

receive a specific SRI subframe offset; 

receiving an index value; and 

wherein the processor is operable to determine a unique combination of cyclic shift, RS orthogonal cover, data orthogonal cover, and resource block number to use as a unique physical resource for an SRI in a physical uplink control channel (PUCCH) according to the specific SRI subframe offset and the index value.
15. An apparatus for use in a wireless network, comprising: 

a processor operable to execute instructions, coupled to a memory containing instructions for the processor; a radio receiver and a transmitter coupled to the processor; 

wherein the receiver is operable to: receive a scheduling request indicator (SRI) cycle period for use by user equipment (UE) within a cell; 

receive a specific SRI subframe offset; 

receiving an index value n; and 

wherein the processor is operable to determine a unique combination of cyclic shift, reference signal (RS) orthogonal cover, data orthogonal cover, and resource block number to use as a unique physical resource for an SRI in a physical uplink control channel (PUCCH) according to the specific SRI subframe offset and the index value n); 

wherein the SRI is transmitted on a two-state SR channel.



Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,379,507. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-19 are encompassed by claims 1-11 of U.S. Patent No. 8,379,507.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claims 4 and 11, it is not clear the mathematical operation            
                
                    
                        …
                        …
                        .
                    
                
            
         represents? It is not clear whether these variables NSRI and nSRI are the same or not. 
	
Regarding claims 5 and 12, the variable              
                
                    
                        N
                    
                    
                        S
                        C
                    
                    
                        R
                        B
                    
                
            
         is not defined in the claim. 

Claim 4 recites the limitation "the index value n" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the index value n" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412